In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                 Filed: November 14, 2017

* * * * * * * * * * * * * *
BRIAN FELTEN,                                 *       No. 15-563V
                                              *
               Petitioner,                    *       Special Master Sanders
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *       Stipulation for Damages; Influenza (“flu”)
AND HUMAN SERVICES,                           *       Vaccine; Transverse Myelitis (“TM”).
                                              *
          Respondent.                         *
* * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On June 1, 2015, Brian Felten (“Petitioner”) filed a petition for compensation pursuant to
the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012).
Petitioner alleged that, as a result of an influenza (“flu”) vaccine administered on October 24,
2012, he suffered from transverse myelitis (“TM”). See Stip. at ¶¶ 1-4, ECF No. 46. Petitioner
further alleged that he experienced residual effects of his injury for more than six months. Id. at
¶ 4.

        On November 14, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine
caused Petitioner’s alleged TM or any other injury, and denies that Petitioner’s current disability
is “a sequela of a vaccine-related injury.” Id. at ¶ 6. Nevertheless, the parties agree to the joint

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              A lump sum of $175,000.00, which amount represents compensation for all
              elements of damages available to [P]etitioner under 42 U.S.C. § 300aa-15(a), in
              the form of a check available to [P]etitioner.

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3


        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2